Citation Nr: 0421308	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-20 108	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from September 1955 to 
September 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran was scheduled to appear for a RO hearing in May 
2003.  However, he failed to report for his hearing 
(apparently due to his incarceration).  He has not explained 
his failure to report for the hearing or requested another RO 
hearing.  His hearing request, therefore, is deemed 
withdrawn.  Cf. 38 C.F.R. §§ 20.702(d), 20.704(d) (2003).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

The veteran claims current hearing loss due to excessive 
noise exposure in service when firing a 90-millimeter tank 
gun without ear protection.  He has acknowledged not actually 
having received any treatment for hearing loss while in the 
military.  See, e.g., his April 2002 responses on NA Form 
13055 requesting information needed to reconstruct medical 
data related to his service since his service medical records 
apparently were destroyed in a 1973 fire at the National 
Personnel Records Center (NPRC), a military records 
repository.  The mere fact that he acknowledges not having 
received any treatment for hearing loss while in service 
somewhat mitigates against the unfortunate absence of his 
service medical records since these records, even if 
available, in all likelihood would not contain any 
substantively relevant information or evidence as a 
consequence.



Nevertheless, in cases where, as here, the veteran's service 
medical records are unavailable through no fault of his, 
there is a heightened obligation to assist him in fully 
developing evidence to support his claim.  See, e.g., O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  So he should be 
provided a VA examination to determine whether he currently 
has a hearing loss disability according to the standards of 
38 C.F.R. § 3.385 and, if he does, to obtain an opinion 
concerning the cause of his hearing loss - in particular, 
whether it is as likely as not related to noise exposure in 
service in the manner alleged.

VA's duty to assist includes the undertaking of reasonable 
efforts to provide the veteran with a compensation 
examination to determine whether any current hearing loss is 
related to service.  Such an examination would be subject to 
the limitations imposed by his incarcerated status pursuant 
to Bolton v. Brown, 8 Vet. App. 185 (1995).  Although VA does 
not have the authority under 38 U.S.C.A. § 5711 (West 2002) 
(authority to issue subpoenas) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends to 
arranging for an adequate evaluation within the prison 
facility.  See Bolton, 8 Vet. App. at 191.

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  Contact the veteran to obtain the 
information necessary to acquire his 
complete clinical records pertaining to 
any treatment for hearing loss that are 
not currently on file.



2.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107 are fully 
complied with and satisfied.  Also 
request that the veteran submit all 
relevant evidence and information in his 
possession.

3.  In view of the veteran's 
incarceration, consideration should be 
given to having him examined by a fee-
basis audiologist or by a VA audiologist 
at the correctional facility.  The 
designated examiner should be requested 
to determine whether the veteran 
currently has a hearing loss disability 
according to the standards of 38 C.F.R. 
§ 3.385 and, if he does, should indicate 
the cause of his hearing loss - in 
particular, whether it is as likely as 
not related to noise exposure in service 
in the manner alleged.  To facilitate 
making these determinations, the entire 
claims file, including a copy of this 
remand, must be made available to the 
examiner designated to examine the 
veteran for a review of his pertinent 
medical history.

4.  Then readjudicate the veteran's claim 
for service connection for hearing loss 
in light of any additional evidence 
obtained.  If his claim remains denied, 
send him and his representative a 
supplemental statement of the case and 
give them time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument concerning the 
claim the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



